November 8, 2012 DREYFUS SELECT MANAGERS SMALL CAP Growth FUND Supplement to Summary Prospectus and Statutory Prospectus dated October 1, 2012 The following information supplements and supersedes any contrary information contained in the fund's prospectus: The fund's board has approved EAM Investors, LLC (EAM) as an additional subadviser to the fund, effective November 27, 2012 (the Effective Date). As of the Effective Date, the fund's assets will be allocated among six subadvisers – Riverbridge Partners, LLC (Riverbridge), Geneva Capital Management Ltd. (Geneva), Cupps Capital Management, LLC (CCM), Nicholas Investment Partners, L.P. (Nicholas), King Investment Advisors, Inc. (King), and EAM. The target percentage of the fund's assets to be allocated over time to the subadvisers is approximately 20% to Riverbridge, 20% to Geneva, 20% to Nicholas, 10% to CCM, 10% to King, and 20% to EAM. The target percentage of the fund's assets to be allocated to EAM, and any modification to the target percentage of the fund's assets currently allocated to the other subadvisers, will occur over time. Subject to board approval, the fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval.
